     Case: 1:20-cv-04579 Document #: 18 Filed: 09/24/20 Page 1 of 3 PageID #:54




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


GABRIEL BROWN and IVAN BROWN,                )      Docket Number: 20 cv 4579
Plaintiffs,                                  )
                                             )      District Judge: Robert Dow, Jr.
       v.                                    )
                                             )      Magistrate Judge: Jeffrey Cumming
CACH, L.L.C., UNIFIN, INC., and              )
SUBSCRIBER TO                                )
TELEPHONE NUMBER (515) 705-2053,             )
     Defendants.                             )

                       PARTIES’ INITIAL JOINT STATUS REPORT

         Pursuant to this Honorable Court’s order (ECF 12), the parties respectfully submit their
Initial Joint Status Report as follows:

A.     The Plaintiffs are represented by:
       Paúl Camarena
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494

       Defendant CACH, LLC is represented by:
       Nabil Foster                        Lindsey Conley
       Barron & Newburger PC               Hinshaw & Culbertson LLP
       701 Main, No. 6369                  151 North Franklin, No. 2500
       Evanston, IL 60204                  Chicago, IL 60606
       nfoster@bn-lawyers.com              lconley@hinshawlaw.com
       (312) 767-5750                      (312) 704-3000

B.     The basis for federal jurisdiction is 28 U.S.C. § 1331, because Counts 1, 4, and 5 arise
       under the laws of the United States. Another basis for federal jurisdiction is 28 U.S.C. §
       1367(a) because Counts 2 and 3 form part of the same controversy as the Counts that
       arise under the laws of the United States. Subject to Defendant CACH’s affirmative
       defenses, Defendant CACH is not challenging jurisdiction or venue.

C.     Plaintiff Brown, a debtor, asserts that the debtor’s counsel asked Defendant CACH’s debt
       collector to cease communicating with the debtor, and that Defendant CACH then
       switched debt collectors to evade a statutory prohibition on communicating with the
       debtor. Plaintiffs further allege that Defendant CACH’s new debt collector contacted
       Plaintiff, but refused to identify itself, in violation of the Fair Debt Collection Practices
     Case: 1:20-cv-04579 Document #: 18 Filed: 09/24/20 Page 2 of 3 PageID #:55




         Act.

D.       Plaintiffs have not served Defendant Subscriber to Telephone number (515) 705-2053.
         Plaintiffs do not know this Defendant’s identify, but Plaintiffs asserts that this Defendant
         was an agent of Defendant CACH.

E. & F
         The principal factual and legal issues with respect to Defendant CACH are whether
         Defendant CACH switched debt collectors to evade a statutory prohibition on
         communicating with a debtor and whether such conduct would violate the Illinois
         Consumer Fraud and Deceptive Business Practices Act.

         The principal factual and legal issues with respect to Defendant Subscriber to Telephone
         number (515) 705-2053 is whether this Defendant failed to identify itself and whether
         such conduct would violate the federal Fair Debt Collection Practices Act.

         Another factual issue is whether the Plaintiff sustained any damage or injury.

G.       The Plaintiff demands a jury trial.

H.       The parties have not yet engaged in any discovery. Plaintiff proposes the following
         discovery deadline dates and Defendant’s counsel acknowledges these dates are
         acceptable:

         Written discovery first issue date:           10/01/20;
         Fact discovery completion date:               02/01/21;
         Expert discovery completion:                  03/01/21;
         Dispositive motions due date:                 04/01/21.

I.       Plaintiffs submit that the earliest date the parties would be ready for trial is 06/01/21 and
         that a trial would run for 1 to 2 days. Defendant’s counsel acknowledges this trial date
         and length of trial is acceptable.

J.       Plaintiffs consent to proceeding before a Magistrate Judge. Defendant CACH also
         consents to proceed before the Magistrate Judge.

K.       The Plaintiff has reached a settlement with one of the defendants, Unifin Inc. A notice of
         settlement with Unifin was filed with the Court and the parties are working on finalizing
         the settlement papers. A settlement discussion with CACH has started. No other
         settlement discussion has occurred.

L.       The parties do not request a settlement conference at this time.
      Case: 1:20-cv-04579 Document #: 18 Filed: 09/24/20 Page 3 of 3 PageID #:56




       Respectfully submitted,
       Plaintiff’s, Gabriel Brown and Ivan Brown’s, Counsel
       North & Sedgwick, L.L.C.

by:    /s/ Paúl Camarena             .
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       (312) 493-7494
       paulcamarena@paulcamarena.com
